Citation Nr: 1413334	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-06 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left S-1 radiculopathy.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right S-1 radiculopathy. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James McElfresh, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1989, from March 2003 to September 2003, and from January 2005 to July 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO granted service connection for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling, 
left S-1 radiculopathy, evaluated as 10 percent disabling, and right S-1 radiculopathy, evaluated as noncompensable (0 percent disabling).  In each case, the RO assigned an effective date for service connection of December 5, 2011.  The Veteran appealed the issues of entitlement to initial increased evaluations for all three disabilities.  In November 2013, the RO granted the Veteran's claim as to his service-connected right S-1 radiculopathy, to the extent that it assigned a 10 percent evaluation, with an effective date of December 5, 2011.  As this increase did not represent a total grant of the benefits sought on appeal, the claim for an increased initial evaluation for right S-1 radiculopathy remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to initial evaluations in excess of 10 percent for his service-connected degenerative disc disease of the lumbar spine, left S-1 radiculopathy, and right S-1 radiculopathy.  

The most recent VA progress notes of record are from the Salt Lake City VA Medical Center (VAMC), dated as recently as September 2013.  On remand, an attempt should be made to obtain all of the Veteran's VA treatment reports for low back and radiculopathy symptoms dated since September 2013 from this VA facility, and the reports of any other treatment he identifies.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

In addition, the Veteran's most recent examination was in September 2013.  During the Veteran's Board hearing, held in March 2014, the Veteran asserted that his back and lower extremity symptoms have worsened since his most recent VA examination.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, on remand, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for examinations of his lumbar spine and his lower extremities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995). 

Finally, the Veteran's March 2014 hearing transcript shows that the Veteran raised a claim for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This claim has not yet been adjudicated by the agency of original jurisdiction.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  In this regard, although the Veteran is already receiving a 100 percent rating for a service-connected disability that is not currently in issue (i.e., posttraumatic stress disorder), the TDIU issue is not moot, as it may be relevant at some point to a claim for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002).  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

In this case, the Veteran has not yet been afforded VCAA notice with regard to his TDIU claim.  In addition, the Veteran's increased initial evaluation claims are being remanded for additional development, to include an attempt to obtain medical evidence, and examinations, and the claim for TDIU is considered to be "inextricably intertwined" with the claims for increased initial evaluations.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this claim must be deferred.

The Veteran is advised that it is his responsibility to report for his examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2013).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after September 2013, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Regardless of whether any additional treatment is identified, an effort should be made to obtain all VA records for the Veteran dated after September 2013, from the Salt Lake City VAMC.   

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for appropriate examinations of his lumbar spine, and his bilateral lower extremities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the requested examination(s).  All necessary studies and tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

With regard to degenerative disc disease of the lumbar spine, the examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or upon repeated use. 

With regard to the Veteran's S-1 radiculopathy of the right and left lower extremities, the examiner must opine as to whether these disabilities are productive of mild, moderate, or severe incomplete paralysis, or complete paralysis, as appropriate. 

A complete rational must be provided for all opinions expressed, to specifically include why the examination results show mild, moderate or severe incomplete paralysis, or complete paralysis, as appropriate.

The examiner(s) must provide an opinion as to any impact that the Veteran's  degenerative disc disease of the lumbar spine, S-1 radiculopathy of the right lower extremity, and S-1 radiculopathy of the right lower extremity, have on his employability.  A complete medical rationale must be provided, and must consist of more than just the Veteran's assertions regarding the effects of his symptomatology on his employability.

If the examiner(s) find(s) that it is impossible to provide any of the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner(s) must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether there is inadequate factual information on which to base an opinion, or the question falls outside of the limits of current medical knowledge or scientific development.

3.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


